Exhibit 10.1(b)
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”), is by and
between THE BON-TON STORES, INC., a Pennsylvania corporation (the “Company”),
and STEPHEN BYERS (“Employee”).
W I T N E S S E T H:
WHEREAS, the Company and Employee entered into an Employment Agreement dated as
of June 28, 2006 (“Agreement”) with respect to the employment of Employee as the
Company’s Executive Vice President, CPS Stores;
WHEREAS, Employee has been promoted to the position of Vice Chairman, Stores,
Operations, Private Brand, Merchandise Planning and Allocation;
WHEREAS, the Human Resources and Compensation Committee (“HRCC”) of the
Company’s Board of Directors (“Board”) and the Company’s Board have approved
certain modifications to the Agreement as modified by this First Amendment; and
WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Agreement.
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Employee agree
as follows:
Section 1. Position and Responsibilities. Effective as of October 2, 2006, the
Company has promoted Employee to the position of Vice Chairman, Stores,
Operations, Private Brand, Merchandise Planning and Allocation, and Employee
accepts such position on the terms and conditions set forth in this First
Amendment. Employee shall have the responsibilities as determined by the
President and Chief Executive Officer and/or the Board and shall report either
to the President and Chief Executive Officer or such other direct report of the
President and Chief Executive as the President and Chief Executive Officer
and/or Board may designate.
Section 2. Base Salary. Effective as of October 2, 2006, Employee’s annualized
Base Salary shall be increased to Five Hundred Twenty-Five Thousand Dollars
($525,000).
Section 3. Annual Bonus. Amendment of Paragraph 4(b) of the Agreement. The
following is substituted for Paragraph 4(b) of the Agreement:
“4(b). Annual Bonus.
(i) Employee will participate in The Bon-Ton Stores, Inc. Cash Bonus Plan (“Cash
Bonus Plan”) in accordance with its terms and conditions as it may be amended in
accordance with its provisions, or a similar plan, program or practice. The HRCC
shall retain discretion with respect to any such bonuses as is provided under
the terms of the Cash Bonus Plan. To the extent reasonably practicable, the
bonus shall be computed within 90 days following the close of the Company’s
fiscal year and paid within 30 days of its computation. Employee must be
employed on the last day of the Company’s fiscal year to receive a bonus.

 

 



--------------------------------------------------------------------------------



 



(ii) For the fiscal year of the Company beginning January 29, 2006 (“Current
Fiscal Year”), Employee’s bonus eligibility shall be calculated on a pro rata
basis, based upon the date of his promotion to the position of Vice Chairman,
Stores, Operations, Private Brand, Merchandise Planning and Allocation, as
follows:
(A) For the period through October 1, 2006, Employee shall be eligible for a
bonus with the following parameters: a threshold bonus of 33.75% of Employee’s
Base Salary in effect at the end of the Current Fiscal Year; a target bonus of
45% of Employee’s Base Salary in effect at the end of the Current Fiscal Year;
and a maximum bonus of 67.5% of Employee’s Base Salary in effect at the end of
the Current Fiscal Year.
(B) For the period commencing October 2, 2006, Employee shall be eligible for a
bonus with the following parameters: a threshold bonus of 56.25% of Employee’s
Base Salary in effect at the end of the Current Fiscal Year; a target bonus of
75% of Employee’s Base Salary in effect at the end of the Current Fiscal Year;
and a maximum bonus of 112.5% of Employee’s Base Salary in effect at the end of
the Current Fiscal Year.
(C) If earned, one bonus will be paid, based upon provisions of subsections
(A) and (B) above, depending upon the level of achievement with respect to the
performance measures determined by the HRCC.
(iii) For fiscal years of the Company subsequent to the Current Fiscal Year
during the Term of this Agreement, Employee shall be eligible to earn a bonus,
with the following parameters: a threshold bonus of 56.25% of Employee’s Base
Salary; a target bonus of 75% of Employee’s Base Salary; and a maximum bonus of
112.5% of Employee’s Base Salary. If earned, one bonus will be paid depending
upon the level of achievement with respect to the performance measures
determined by the HRCC.”
Section 4. Long Term Incentive Plan. Amendment of Paragraph 4(c) of the
Agreement. The following is substituted for Paragraph 4(c) of the Agreement:
“4(c). Long Term Incentives
(i) Restricted Share Grant. On October 2, 2006, Employee received, under The
Bon-Ton Stores, Inc. Amended and Restated 2000 Stock Incentive and
Performance-Based Award Plan (“Stock Incentive Plan”), a one time grant of 5,250
restricted shares of the Company’s Common Stock (“Restricted Shares”).
Employee’s ownership of these Restricted Shares shall vest on October 2, 2009
provided that Employee is continuously employed by the Company through
October 2, 2009.

 

- 2 -



--------------------------------------------------------------------------------



 



(ii) On October 2, 2006, Employee received, under the Stock Incentive Plan, a
one time grant of options to purchase 21,500 shares of the Company’s Common
Stock at a purchase price equal to the fair market value of the stock on
October 2, 2006 (“Options”). The Options shall vest ratably, provided that
Employee is continuously employed by the Company on each respective date, in
three installments as follows: 7,166 shares on October 2, 2007; 7,167 shares on
October 2, 2008; and 7,167 shares on October 2, 2009.
(iii) Employee may receive grants of restricted shares or options in the future
in the discretion of the Company.”
Section 5. Resignation for “Good Reason.” The following shall apply in lieu of
Paragraph 8(b)(i) of the Agreement:
Employee may resign for “Good Reason,” defined below, upon 30 days’ written
notice by Employee to the Company except as set forth in Paragraph 8(c) of the
Agreement. The Company may waive Employee’s obligation to work during this
30 day notice period and terminate his employment immediately, but if the
Company takes this action in the absence of agreement by Employee, Employee
shall receive the salary that otherwise would be due through the end of the
notice period. For purposes of this Agreement, “Good Reason” shall mean any of
the following: (A) the Company’s transfer of Employee to a position below the
level of an Executive Vice President; (B) the reduction of Employee’s annualized
Base Salary to an amount that is less than Four Hundred Twenty-Five Thousand
Dollars ($425,000); (C) the reduction of Employee’s threshold bonus potential
below 33.75%, Employee’s target bonus potential below 45% or Employee’s maximum
bonus potential below 67.5%; (D) any required relocation from the Milwaukee,
Wisconsin area; or (E) any other substantial breach of any material provision of
the Agreement as modified by this First Amendment. The parties agree that any
changes in Employee’s position, Base Salary or bonus potential that do not
constitute “Good Reason” under (A), (B) or (C) of this subsection shall not be
deemed to be a breach of the Agreement or of this First Amendment for any
purpose. It is understood that the acts or omissions referenced above shall not
constitute “Good Reason” unless the Employee provides the Company with written
notice detailing the matters he asserts to be “Good Reason” that the Company
does not cure within thirty (30) days of receiving the written notice.

 

- 3 -



--------------------------------------------------------------------------------



 



Section 6. Term of Agreement; Effective Date of this First Amendment. Amendment
of Paragraph 2 of the Agreement.
(a) This First Amendment is effective as of October 2, 2006.
(b) In all other respects, Paragraph 2 of the Agreement shall remain in effect.
Section 7. Controlling Law. This First Amendment and all questions relating to
its validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such state or any other
jurisdiction to the contrary, and without the aid of any canon, custom or rule
of law requiring construction against the draftsman.
Section 8. Execution in Counterparts. This First Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This First Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties hereto.
Section 9. Effect of First Amendment. Except as may be affected by this First
Amendment, all of the provisions of the Agreement, as amended hereby, shall
continue in full force and effect. The provisions of this First Amendment shall
not constitute a waiver or modification of any terms or conditions of the
Agreement other than as expressly set forth herein.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed and delivered this Agreement, in Pennsylvania.

                  THE BON-TON STORES, INC.            
 
                By:   /s/ BYRON BERGREN       12/20/06                      
 
  Byron Bergren       Date    
 
  President and Chief Executive Officer            
 
                /s/ STEPHEN BYERS       12/12/06                   Stephen Byers
      Date    

 

- 4 -